Case 4:18-cv-02011 Document 41 Filed on 07/23/19 in TXSD Page 1 of 2
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                  July 23, 2019
                                                               David J. Bradley, Clerk
Case 4:18-cv-02011 Document 41 Filed on 07/23/19 in TXSD Page 2 of 2
